687 P.2d 170 (1984)
69 Or.App. 642
Bonnie McKnight, John T. Baker and Jane Evelyn Baker, Husband and Wife, LeGrande P. Marchant, Carl L. George, James W. Senecal and Mary H. Senecal, Husband and Wife, John I. Mehringer, Ma Prem Debal and the Rajneeshville Incorporation Committee, Petitioners,
v.
THE LAND CONSERVATION AND DEVELOPMENT COMMISSION, Respondent.
No. CA A29573.
Court of Appeals of Oregon.
Argued and Submitted June 8, 1984.
Decided September 5, 1984.
Reconsideration Denied October 19, 1984.
*171 Timothy V. Ramis, Portland, argued the cause, for petitioners. With him on the briefs were Edward J. Sullivan, Steven L. Pfeiffer and O'Donnell, Sullivan & Ramis, Portland.
Jeff Bennett, Asst. Atty. Gen., Salem, argued the cause, for respondent. With him on the brief were Dave Frohnmayer, Atty. Gen., James E. Mountain, Jr., Sol. Gen., and Michael B. Huston, Asst. Atty. Gen., Salem.
John R. Miller, Salem, filed a brief amicus curiae for Oregon Farm Bureau Federation.
Before GILLETTE, P.J., and VAN HOOMISSEN and YOUNG, JJ.
PER CURIAM.
Petitioners seek a ruling under ORS 183.400 that respondent's temporary rule OAR 660-14-000 is invalid. That rule became effective on July 20, 1983, and was replaced on December 30, 1983, by OAR 660-14-000 through XXX-XX-XXX, which are permanent rules. The rule petitioners attack is no longer in existence, and our decision would "merely resolve an abstract question without practical effect." State ex rel Juv. Dept. v. Holland, 290 Or. 765, 767, 625 P.2d 1318 (1981). To the extent that the rule may affect petitioners' rights in other cases, they may renew their attacks in those cases. This case, however, is moot, and we therefore dismiss the petition.
Petition for review dismissed.